Citation Nr: 0730620	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
knee strain.  

2.   Entitlement to service connection for residuals of a 
sacral injury.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The record reflects that the veteran was scheduled for a 
Travel Board hearing in May 2005; however, a report of 
contact dated in April 2005 shows that he withdrew his 
hearing request.  See 38 C.F.R. § 20.704(e) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

VA examination 

According to the August 2006 supplemental statement of the 
case (SSOC), the veteran failed to report for a VA 
examination scheduled in June 2006 to assess his service-
connected left knee disability.  A review of internal 
documentation, however, suggests some uncertainty as to the 
veteran's correct mailing address.  In a document dated in 
May 2006, the RO notes that the CAPRI system shows one 
address, that the examination request was submitted under a 
different address and that a medical record shows another 
address.  Without a copy of the letter notifying the veteran 
of the scheduled examination, the Board is unable to 
determine whether the notice was sent to the correct address.  
In fairness to the veteran and to ensure due process, the 
case must be remanded so that another examination can be 
scheduled.

The Board points out, however, that the Court of Appeals for 
Veterans Claims (Court) has held that VA may rely on the 
"last known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  
In addition, the Board must emphasize for the veteran that 
the Court has also held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

Regarding the service connection claim, the service medical 
records show that the veteran injured his back in 1980.  The 
RO denied the claim because a February 2003 VA examination 
revealed no residual symptoms with full range of motion.  
However, subsequent VA medical records show complaints of low 
back pain with a diagnosis of mechanical low back pain in 
January 2004.  Given that the veteran is to be scheduled for 
a VA orthopedic examination to determine the current severity 
of his service-connected left knee disability, the Board 
feels that a medical opinion regarding the etiology of any 
low back disability found should be obtained.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Take appropriate action to clarify 
the veteran's current address.  The 
veteran's representative may be of 
assistance in obtaining this 
information.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected left 
knee disability and the nature and 
etiology of any low back/sacrum 
disability found.  A copy of the letter 
notifying the veteran of the scheduled 
examination should be associated with 
the claims file.  His claims folder 
should be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and x-rays 
should be performed.  The report should 
set forth all objective findings 
regarding the left knee, including 
complete range of motion measurements.  
The examiner must indicate whether 
there is any recurrent subluxation or 
lateral instability in the left knee.  
If there is subluxation and/or lateral 
instability, the examiner should 
characterize its degree.  In this 
regard, the terms "severe," "moderate," 
and "slight" are the preferred 
adjectives.  The examiner must comment 
on the existence of any functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and 
painful motion or pain with use of the 
left knee.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The examiner must also provide a 
diagnosis for any low back/sacrum 
disability found.  If there is no low 
back/sacrum disability present, the 
examiner should state so.  For any low 
back/sacrum disability diagnosed, the 
examiner must opine whether it is at 
least as likely as not related to 
military service, including the 1980 
back injury.  

A complete rationale for any opinion 
expressed should be provided.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



